Name: Commission Regulation (EC) No 1486/94 of 27 June 1994 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 94 Official Journal of the European Communities No L 159/59 COMMISSION REGULATION (EC) No 1486/94 of 27 June 1994 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1096/94 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EC) No 3625/93 (3), as amended by Regulation (EC) No 1219/94 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3625/93 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 121 , 12. 5. 1994, p. 9 . O OJ No L 328, 29. 12. 1993, p. 45. (4) OJ No L 133, 28 . 5. 1994, p. 48 . No L 1 59/60 Official Journal of the European Communities 28 . 6. 94 ANNEX to the Commission Regulation of 27 June 1994 fixing the import Levies on frozen sheepmeat and goatmeat ( J ) (2) (ECU/100 kg) Week No 27 Week No 28 Week No 29 Week No 30 CN code from 4 to from 11 to from 18 to from 25 to 10 July 1994 17 July 1994 24 July 1994 31 July 1994 0204 30 00 100,338 98,883 98,155 97,795 0204 41 00 100,338 98,883 98,155 97,795 0204 42 10 70,237 69,218 68,709 68,457 0204 42 30 110,372 108,771 107,971 107,575 0204 42 50 130,439 128,548 127,602 127,134 0204 42 90 130,439 128,548 127,602 127,134 0204 43 10 182,615 179,967 178,642 177,987 0204 43 90 182,615 179,967 178,642 177,987 0204 50 51 100,338 98,883 98,155 97,795 0204 50 53 70,237 69,218 68,709 68,457 0204 50 55 110,372 108,771 107,971 107,575 0204 50 59 130,439 128,548 127,602 127,134 0204 50 71 130,439 128,548 127,602 127,134 0204 50 79 182,615 179,967 178,642 177,987 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.